Name: Commission Regulation (EC) No 615/97 of 8 April 1997 authorizing on a temporary basis the conclusion of direct contracts between producers who are members of producer organizations and processing undertakings in the fruit and vegetable sector under Council Regulation (EC) No 2200/96
 Type: Regulation
 Subject Matter: marketing;  agri-foodstuffs;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31997R0615Commission Regulation (EC) No 615/97 of 8 April 1997 authorizing on a temporary basis the conclusion of direct contracts between producers who are members of producer organizations and processing undertakings in the fruit and vegetable sector under Council Regulation (EC) No 2200/96 Official Journal L 094 , 09/04/1997 P. 0006 - 0007COMMISSION REGULATION (EC) No 615/97 of 8 April 1997 authorizing on a temporary basis the conclusion of direct contracts between producers who are members of producer organizations and processing undertakings in the fruit and vegetable sector under Council Regulation (EC) No 2200/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables (1) and in particular Article 11 (1) thereof,Whereas the fourth indent of Article 11 (1) (c) (3) of Regulation (EC) No 2200/96 provides that where the producer organization so authorizes, and in compliance with the terms and conditions it lays down, members may be authorized, in accordance with the procedure laid down in Article 46 of that Regulation, to conclude, by way of derogation, degressively and for a transitional period, direct contracts with processing undertakings for certain products;Whereas certain producers who are members of producer organizations concluded delivery contracts for certain products directly with processing enterprises before the application of Regulation (EC) No 2200/96; whereas those producers should therefore be authorized to continue that practice in compliance with the terms and conditions laid down by their producer organization up to certain percentages of their marketable produce;Whereas this derogation should be applied degressively following a timetable to be established at the outset;Whereas producer organizations may decide not to make use of this authorization in respect of any marketing year;Whereas, in order to ensure correct administration of the producer organizations using this authorization, Member States should regularly inform the Commission of the situation of the organizations concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. Producer organizations may, under terms and conditions laid down by those organizations, authorize any of their members who concluded contracts for certain products directly with processing enterprises before the application of Regulation (EC) No 2200/96 to conclude such contracts for the 1997/98, 1998/99 and 1999/2000 marketing years.2. The authorization referred to in paragraph 1 may be granted to each of the members concerned only up to the following percentages of their marketable production of each of the products concerned:delivery for the 1997/98 marketing year: 100 %,delivery for the 1998/99 marketing year: 60 %,delivery for the 1999/2000 marketing year: 30 %.3. Contracts shall expire not later than the end of the 1999/2000 marketing year.Article 2 By 30 September of each year, Member States shall send the Commission a report in accordance with the model given in the Annex.Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 297, 21. 11. 1996, p. 1.ANNEX >START OF GRAPHIC>PRODUCER ORGANIZATIONS WHOSE MEMBERS ARE AUTHORIZED TO CONCLUDE CONTRACTS DIRECTLY WITH PROCESSING ENTERPRISES>END OF GRAPHIC>